PER CURIAM
Appellant in this mental commitment case appeals a judgment committing her to the Mental Health Division for treatment for a period of time not to exceed 180 days. ORS 426.130. The trial court found that appellant suffers from a mental disorder, is dangerous to others, and is unable to provide for her personal needs. On appeal, appellant argues, among other things, that the trial court erred in failing to give her the advice of rights required by ORS 426.100. The state concedes that the court’s failure to advise appellant of her rights requires reversal under the circumstances of this case. We agree and accept the state’s concession. See State v. Ritzman, 192 Or App 296, 84 P3d 1129 (2004). Given our disposition, we need not reach appellant’s other assignments of error.
Reversed.